 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 7                                 AT SEATTLE

 8    IRONBURG INVENTIONS LTD.,

 9                         Plaintiff,
                                                     C17-1182 TSZ
10        v.
                                                     MINUTE ORDER
11    VALVE CORPORATION,

12                         Defendant.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:

15 (1)    Plaintiff’s motion in limine, docket no. 328, is GRANTED in part, DENIED in
          part, and DEFERRED in part as follows:
16
          II.    Motion to exclude at trial all evidence and argument of unenforceability,
17               invalidity, prior invention and prior art is GRANTED in part as to
                 invalidity and unforceability. The motion is DENIED as to prior invention
18               and prior art.

          III.   Motion to exclude at trial all evidence and argument of irrelevant
19
                 proceedings and patent claims is GRANTED as to the outcome of any IPR
20               proceeding or decision issued by the PTAB, or settlement in other
                 litigation. Except as granted, the motion is DEFERRED to the pretrial
21               conference.

          IV.    Motion to exclude at trial all testimony, evidence, or argument relating to:
22               (1) Valve’s actions after receiving the cease and desist letter is DENIED;
                 (2) Valve’s decision to continue to produce the products is DENIED; and
23

     MINUTE ORDER - 1
 1               (3) the witnesses’ beliefs about infringement and validity formed after
                 consultation with counsel is GRANTED in part as to any advice of counsel
 2               defense; and DEFERRED to trial as to any unprivileged factual testimony.

 3        V.     Motion to exclude at trial all testimony, evidence, or argument of non-
                 infringement based on the intended use specified for the hand-held
 4               controller invention set forth in the preamble of Claim 1 is DENIED.

 5        VI.    Motion to exclude at trial all testimony, evidence, or argument related to
                 inventor Simon Burgess or patent counsel for Ironburg and the inventors is
 6               DENIED as to Simon Burgess and DEFERRED to the pretrial conference
                 as to patent counsel and other inventors.
 7        VII.   Motion to preclude at trial all use of derogatory or misleading
                 characterizations of Ironburg’s business is GRANTED except as to any
 8               reference to Ironburg as a “non-practicing entity.”
 9        VIII. Motion to exclude evidence and argument concerning noninfringing
                alternatives and design arounds is DENIED.
10
          IX.    Motion to exclude at trial all testimony, evidence, or argument related to
11               prosecution history estoppel and ensnarement is GRANTED. Valve agrees
                 to this exclusion if the Doctrine of Equivalents theory is also excluded.
12
          X.     Motion to preclude defendant’s experts from opining on any theories of
13               non-infringement, unenforceability, or validity that are not contained within
                 their expert reports is GRANTED. This ruling will also apply to plaintiff’s
14               experts.

15        XI.    Motion to preclude defendant’s expert Dezmelyk from opining on the ‘525
                 patent application, patent office practice and procedures is DENIED.
16 (2)    Defendant’s motion in limine, docket no. 326, is GRANTED in part, DENIED in
          part, and DEFERRED in part as follows:
17
          1.     Motion to preclude Ironburg from presenting any evidence or argument
18               regarding the existence or outcome of IPR proceedings is GRANTED.

19        2.     Motion to preclude Ironburg from presenting any evidence or argument that
                 Valve infringes the ‘525 Patent under the Doctrine of Equivalents is
20               GRANTED. Local Patent Rule (“LPR”) 120(e) requires that parties
                 disclose within fifteen (15) days of the scheduling conference “[w]hether
21               each element of each asserted claim is claimed to be literally present and/or
                 present under the doctrine of equivalents in the Accused Device.” Pursuant
22               to LPR 124, amendment of the infringement contentions may be made by
                 order of the Court upon a timely showing of good cause. Ironburg neither
23

     MINUTE ORDER - 2
 1                   disclosed their intent to rely on the doctrine of equivalents pursuant to LPR
                     120(e), nor moved the Court to amend its infringement contentions
 2                   pursuant to LPR 124. Instead, Ironburg’s technical expert, Mr. Garry
                     Kitchen, provided two sentences referencing the doctrine’s application to
 3                   claim 6 in his July 6, 2018 report. 1 To support a finding of infringement
                     under the doctrine of equivalents, a patentee must provide particularized
 4                   testimony as to the insubstantiality of the differences between the claimed
                     invention and the accused device, or with respect to the function, way,
 5                   result test. Texas Instruments Inc. v. Cypress Semiconductor Corp., 90
                     F.3d 1558, 1567 (Fed. Cir. 1996). Generalized testimony as to the overall
 6                   similarity between the claims and the accused device is insufficient. Id.
                     Because Ironburg did not assert claims under the doctrine of equivalents in
 7                   its infringement contentions and has not provided particularized testimony
                     sufficient to assert claims under the doctrine of equivalents, it is precluded
 8                   from asserting them at trial. MEMC Elec. Materials v. Mitsubishi
                     Materials Silicon Corp., 2004 WL 5363616, at *5 (N.D. Cal. Mar. 2, 2004)
 9                   (precluding patentee from asserting claims under the doctrine of equivalents
                     where it was omitted from the infringement contentions and where patentee
10                   failed to provide the requisite particularized testimony).

11          3.       Motion to preclude Ironburg from mentioning or discussing the Microsoft
                     Elite Controller is DENIED.
12
            4.       Motion to preclude Ironburg from offering evidence or argument of Valve’s
13                   total or company-wide revenue and profit is DEFERRED to the pretrial
                     conference.
14 (3)      The Clerk is directed to send a copy of this Minute Order to all counsel of record.
15          Dated this 4th day of March, 2020.

16                                                        William M. McCool
                                                          Clerk
17
                                                          s/Karen Dews
18                                                        Deputy Clerk

19

20
            1
                See Ex. 1 to Schafer Decl., docket no. 256-1 at ¶ 103 (“[A]lthough the Valve members
21 are joined by additional plastic, they directly correspond to the claims and perform substantially
     the same control function as the claimed element in substantially the same way to achieve
22 substantially the same results. The middle finger of the user is positioned to flex and activate the
   back controls in the same manner as described in the patent, and the controls return to the
23 unloaded position as described above.”)

     MINUTE ORDER - 3
